Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 06/05/20. 
Claims 1, 13, 15 and 20 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
101 Rejection
As discussed in the Final Rejection dated 04/06/20, on page 2 of this application. The pending claims 1-20 have previously overcome the rejection under 35 U.S.C. 101. 
The claimed invention recites: 
“enabling detecting and tracking, via the one or more detectors or sensors, of one or more user devices that are each located within a predetermined distance of the mobile device, that are each not running the application, and that are each associated with an unidentified user; 
capturing, by the one or more detectors or sensors during the tracking of the one or more user devices, first signal strength information of radio signals transmitted by the one or more user devices; 
transmitting unique identification signals that are detected by one or more fixed sensors located at a place of business as the identified user moves within the place of business with the mobile device, wherein second signal strength information of the unique identification signals is determined by the one or more fixed sensors to determine a location of the mobile device; 
uploading, based on the tracking, user device information associated with the one or more user devices to a tracking database, wherein the user device information is stored for unidentified users corresponding to the one or more user devices, and wherein the user device information includes the first signal strength information of the radio signals transmitted by the one or more user devices; and 
determining a location of the one or more user devices based on the first signal strength information and the location of the mobile device that is based on the second signal strength information.”
Independent Claims 1, 15 and 20 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claim limitations above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.

Prior Art Rejection
The amended claims overcome the previously presented prior art rejection under 35 U.S.C. 103 for the following reasons:
None of the references cited - Ramachandra (US 2008/0189170), further in view of LeMay; Steven G. et al. (US 20120315978) and Steinmetz; Benjamin J. et al. (US 2011/0295690) show:
“enabling detecting and tracking, via the one or more detectors or sensors, of one or more user devices that are each located within a predetermined distance of the mobile device, that are each not running the application, and that are each associated with an unidentified user; 
capturing, by the one or more detectors or sensors during the tracking of the one or more user devices, first signal strength information of radio signals transmitted by the one or more user devices; 
transmitting unique identification signals that are detected by one or more fixed sensors located at a place of business as the identified user moves within the place of business with the mobile device, wherein second signal strength information of the unique identification signals is determined by the one or more fixed sensors to determine a location of the mobile device; 
uploading, based on the tracking, user device information associated with the one or more user devices to a tracking database, wherein the user device information is stored for unidentified users corresponding to the one or more user devices, and wherein the user device information includes the first signal strength information of the radio signals transmitted by the one or more user devices; and 
determining a location of the one or more user devices based on the first signal strength information and the location of the mobile device that is based on the second signal strength information.”
In the arguments filed on 06/05/20 have been fully considered and are persuasive. Especially applicants arguments presented on pages 8-10 discuss in detail how the prior art previously presented does not show the amended claims.
Even though, Ramachandra shows in [0153], [0193], [0055]-[0063]: where a location of a shopper in a store can be associated with various levels of location information. Further in [0155]: Ramchandra shows picking up of messages by nodes in the vicinity for processing. Ramchandra also shows downloading applications at least in [0139]-[0140]. Further, Ramachandra [0103], [0104]: shows NFC communication. [0119]: where Ramchandra shows how a node can be a wired or wireless device, including, cell phone. Also see, [0061]: In any of the examples herein, a location of a shopper in a store can be associated with various levels of location information. For example, low level location information can include an identifier transmitted by a transponder or a sensor. Here, the sensor in [0061] can be a phone in light of [0119]. Also in [0191] Ramchandra shows the above claim limitation “detecting a launch of an application on the mobile device that is associated with an identified user” (where [0191] shows in the example, the shopper enters the store and obtains a shopping cart. The shopper logs in to the in-store network, and a business event is generated.  For example, the shopper can key in a shopping cart ID into an application on a cell phone which generates a log-in business event that is published to the network.  The shopper can likewise generate a log-in business event by tapping or swiping a shopping assistant mounted to the shopping cart with an ID or loyalty card. [0119] In any of the examples herein, a node can be a wired or wireless electronic device in a network.  A node can be configured to receive data, transmit data, or both.  For example, a node can include transmitters, receivers, readers, an antenna, and the like.  Nodes can be a computing device such as a computer, laptop, or other processor or a node can be a portable computing device such as a PDA, cell phone, a smart shopping assistant, or a shopping cart mounted display. [0133] A cell phone such as a shopper cell phone can be supported as a node in a sensor network-based context-aware content delivery system as described herein. [0134] For example, a shopper cell phone can have one or more applications running or residing on the cell phone which can publish business events to an in-store network, receive content, or otherwise communicate with the network. The cell phone can be wirelessly paired (e.g., via Bluetooth) to electronic devices in the store and include applications configured to communicate with the in-store network via the electronic devices. This reads on the claim limitation above. Here in Ramchandra, the cell phone can work as a node as shown in ([0119], [0133]) to communicate with other devices, and using Bluetooth the cell phone can detect other devices ([0134]). However, the reference does not show the above claim limitations.
LeMay shows “that are not running the application” at least in par 62-64. See e.g. par 64 – “If wireless signal data from a second device is first detected prior to the start of the gaming activity and ends prior to the end of the gaming activity or after the gaming activity. It might be assumed that the second device is associated with someone placed nearby (e.g., standing or sitting) that is not participating in the activity and the second wireless device may not be associated with the gaming activity.” extraction of unique identification information for the device using signal data and measuring signal strength as is shown in the claim limitation above (at least in [0039], [0078], abstract). For instance, in [0078]: shows a location of the wireless signal data can be determined based on triangulation of signals received from a wireless device and/or determination of signal strength from a wireless device. Further, in [0051] LeMay shows the device can be configured to determine its location using a mechanism, such as a GPS receiver or radio receivers to determine its location using wireless signal triangulation. However, the reference does not show the above claim limitations.
Steinmetz shows the above limitations at least in [0008] in the system according to the invention, a seller is provided with an electronic device, referred to herein as a "seller unit," or SU, that can be placed in physical proximity to a display, usually an advertising sign.  Potential buyers carry "buyers units" or BUs, usually in the form of smart phones in which an application ("app") is downloaded and stored.  The BU is programmed to communicate with the SU and store a unique identification associated with the SU.  In a "profile server" (PS), accessible over a public global communications network, e.g., the "Internet," the unique identification of each SU is associated with detailed product information, and is accessible directly by the BU if the BU has an Internet access capability.  Alternatively, the identification stored in the BU can be transferred to the buyer's personal computer, which can then communicate over the Internet with the profile server (PS) and download the product details. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
(US 2013/0067044) Levy-Yurista; Guy et al. This reference is concerned with [0016] When an unidentified mobile device enters a zone associated with a secure communications network, critical IT functions may include identifying and tracking the device, alerting the device regarding network functions, alerting network management regarding the device, and providing network interaction for the device as appropriate (e.g., network access).  These functions can be supported by advanced sensing technology including geo-location and multilateration tracking systems.  Such systems include but are not limited to Global Navigation Satellite Systems (GNSS), Global Positioning Systems (GPS), cell-site triangulation, Wi-Fi (e.g., 802.11) triangulation, Wi-Max triangulation and others.  GPS technology has enabled the integration of GPS chips in many common devices, most notably cell phones as well as other consumer and business devices.  Cell phones, digital cameras and cars are now typically equipped with GPS chips, and more and more devices are expected to include similar geo-location tracking technology as the technology develops. However, the reference does not show the claim limitations above, particularly, the claim limitations: “detecting a launch of an application on the mobile device that is associated with an identified user; enabling detecting and tracking, via the one or more detectors or sensors, of one or more user devices that are each located within a predetermined distance of the mobile device, that are each not running the application, and that are each associated with an unidentified user”
(US 20100039247) Ziegler; Ronald L. et al. This reference is similar to the present claims since it is concerned with a method of monitoring operation of a vehicle detects an application of force to the vehicle and a change of momentum of the vehicle is calculated. If the change of momentum and the application of force are determined to occur within a predetermined time period of one another, an impact signal is generated, Ziegler uses digraphs to determine vulnerabilities and threats (see [0086]: mobile assets may be allocated to specific areas, locations, tasks or other criteria and users may be authorized to those mobile assets only if the user is also associated with the same criteria. [0100]: at a suitable time, the checklist responses recorded at 158 are communicated to a computer, e.g., the mobile asset application server 14 for storage, automated generation of checklist reports, data analysis, etc.). However, Ziegler does not show the claim limitations above.
(US 2007/0038956), Morris; Darren shows generating popup content in response to user's actions within an enabled web page is disclosed.  Generation of the popup occurs in response to a user triggered event which invokes a script referencing a secondary web page to display within the bounds of the enabled web page. Here, particularly refer to at least [0029], [0031]-[0038]. However, Morris does not show the claim limitations above.
(US 2012/0016733), Belvin; Timothy et al. System and method for tracking advertisements that are electronically presented to consumers on computing devices and correlating the presented advertisements with consumer visits to retail environments.  Using a computing device, a consumer that accesses electronic content may be presented with advertisements. Here, particularly refer to at least [0021], [0054]. However, Belvin does not show the claim limitations above.
NPL Reference:
Donghoon Lee et al. Understanding human-place interaction from tracking and identification of many users. Dept. of Electr. & Comput. Eng., Seoul Nat. Univ., Seoul, South Korea. 2013 IEEE 1st International Conference on Cyber-Physical Systems, Networks, and Applications (CPSNA) (Page(s): 112-115). However, the reference does not show the claim limitations above.
Sharma Sonia. Wireless sensor network and security. Department of C. Sc.& Applications, Hindu Girls College, Jagadhri, Haryana, India. 2016 3rd International Conference on Computing for Sustainable Global Development (INDIACom) (Page(s): 3301-3304). In this era of technology, wireless sensor network is a meadow which attract an enormous consideration from all the areas such as education, industry, manufacturers, service providers etc. It has been used for finding solution in many applications. These include environmental monitoring and defense. Health, medical scrutiny and traffic management in intellect manner. It also has implications in user's tracking including human computer interaction. Although it is already used in many applications but the concept of security is a major issue in all these applications. So in this paper an analysis has been made on the objective of Wireless Sensor Network and various attacks and the security mechanism to provide the solution of various challenges faced in the WSN. However, the reference does not show the claim limitations above.
Foreign Reference:
(CN 105116854) ZHANG NING et al. Multiple sensor units are connected in parallel to one I2C bus and controlled by one local area network controller, and form an NFC sensor local area network inside a warehouse.  NFC sensor local area networks are interconnected by the Internet device to form the NFC distributed sensor network system which is controlled and managed by the main control computer in a unified manner.  The system of the invention is advantageous in that close-range component location and detection is carried out by NFC, the anti-jamming capability is strong, and location is accurate; by adopting the SPI and I2C buses, control is convenient, and the communication rate is high; and a large-scale network can be built across regions by the Internet. However, the reference does not show the claim limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
(US 2013/0067044) Levy-Yurista; Guy et al.
(US 20100039247) Ziegler; Ronald L. et al.
(US 2007/0038956), Morris; Darren
(US 2012/0016733), Belvin; Timothy et al.
Donghoon Lee et al. Understanding human-place interaction from tracking and identification of many users.
Sharma Sonia. Wireless sensor network and security. Department of C. Sc.& Applications, Hindu Girls College, Jagadhri, Haryana, India.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/          Examiner, Art Unit 3624                                                                                                                                                                                              /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624